DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a system and method for driving assistance along a path comprises a unique identifier being received from a communication device at an electronic control unit (ECU) of a first vehicle, wherein the unique identifier is received when the first vehicle has reached a first location along a first portion of the path; a communication channel is established between the first vehicle and the communication device based on the received unique identifier, a data associated with a second portion of the path is received by the ECU from the communication device based on the established communication channel; and an alert information associated with the second portion of the path is generated by the ECU based on the received data, such as found in Gupta et al. (US 9,767,687). The prior art of record does not teach or suggest, in the claimed combination, a system and method for warning a driver of a motor vehicle, comprising:
receiving, at the motor vehicle, position data of a first object from a communication device, which communication device is external to the vehicle;
detecting a vehicle environment using a detection device of the motor vehicle;
detecting an own position of the motor vehicle;
determining if the detection device identifies the first object in the detected vehicle environment or detects a second object in the detected vehicle environment hiding the first object in a field of view between the motor vehicle and the first object, the field of view being determined on the basis of the received position data and the own position of the motor vehicle;
determining if a potentially critical situation for the motor vehicle results from the first object; and
if the first object is not identified by the detection device or if it is recognized that the first object is hidden and if the potentially critical situation for the motor vehicle results from the first object, initiating of a specified warning cascade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 26, 2022